Case: 14-51178      Document: 00513278180         Page: 1    Date Filed: 11/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-51178
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         November 19, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

CRISTIAN IBARRA-GONZALEZ, Also Known as Cristian Ibbarra-Gonzalez,

                                                 Defendant–Appellant.




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-159




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Cristian Ibarra-Gonzalez has



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51178    Document: 00513278180    Page: 2   Date Filed: 11/19/2015


                                No. 14-51178

moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Ibarra-Gonzalez has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibili-
ties herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2